Citation Nr: 0627182	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include dermatitis, to include as secondary to exposure to 
Agent Orange.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to service connection for dermatitis and granted 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss with an evaluation of 0 percent.  The 
veteran perfected  timely appeals of these determinations to 
the Board.

This matter was previously before the Board in July 2001 and 
June 2005, and both times was remanded for further 
development.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently suffers from a skin rash or any skin disability.

2.  Application of table VI to the veteran's audiological 
scores results in a Roman numeral designation of I for each 
ear.


CONCLUSIONS OF LAW

1.  The veteran does not have a current skin disability due 
to an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 
5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309(e), 
3.304(d) (2005).

2.  The criteria for an initial rating in excess of 0 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in November 1998 
took place prior to the VCAA's enactment.  However, VA 
satisfied its duty to notify by means of August 2002 and June 
2005 letters from the AOJ to the veteran, which informed him 
of what evidence was required to substantiate his claims and 
of his and the VA's respective duties for obtaining evidence.  
The veteran was also asked to submit any relevant evidence 
and/or information in his possession to the AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned for that issue are rendered moot.  Likewise, as the 
Board concludes below that the preponderance is against the 
veteran's claim for an increased rating, any questions as to 
the appropriate disability effective date to be assigned are 
rendered moot on that issue as well.   Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical and personnel 
records, post service private treatment records, June 2006 VA 
audiological and skin examinations, and statements by the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

Service connection for skin disability

The veteran argues that he is entitled to service connection 
for a skin disability.  Specifically, the veteran argues that 
he suffers a skin disability that resulted from his in-
service exposure to Agent Orange.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the claimant is afforded the benefit of the doubt.  38 
U.S.C.A. § 5107(b).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975 will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).  When such a veteran develops a disease listed 
in 38 C.F.R. § 3.309(e) to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the disease 
shall be presumed to have been incurred during service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d); see 
38 U.S.C.A. § 1154(b).

The record indicates that the veteran served in the Republic 
of Vietnam between January 9, 1962 and May 7, 1975 and was 
awarded the Combat Infantryman Badge.  The Board therefore 
determines that the veteran was exposed to an herbicide agent 
for the purposes of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 
and 3.309(e), and is a combat veteran for the purposes of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The evidence does not show that the veteran's claim skin 
disability has been diagnosed as one of the diseases listed 
under 38 C.F.R. § 3.309(e).  Therefore, the veteran is not 
entitled to presumptive service connection under U.S.C.A. 
§ 1116 or 38 C.F.R. §§ 3.307, 3.309(e).

The record reflects that the veteran complained of a skin 
rash in service, and complained of and was treated for a rash 
several times after service.  However, the most recent record 
of such treatment is a letter dated in July 1985, in which 
the veteran's physician described the veteran as having 
erythematous, scaling dermatitis of his cheeks and forehead 
accompanied by a slight acneform eruption in the same areas.

The veteran's most recent medical treatment records indicate 
that he was diagnosed with granuloma in August 2001 after 
complaining about a small, round density of his left thigh.  
The record indicates that the granuloma was removed in 
December 2003, and on biopsy was diagnosed as pyogenic 
granuloma, a benign growth.  The veteran's recent medical 
records do not otherwise suggest treatment for a rash.

The veteran was afforded a VA skin examination in January 
2006.  On physical examination, the veteran was found to have 
had no rash either in the face, groins or legs, no scarring 
or disfigurement from previous rashes, no acne, chloracne, 
alopecia or hyperhidrosis.  According to the examiner, the 
veteran had no clinical findings, had no rash, and had not 
had a rash for several years.  The examiner stated, moreover, 
that the veteran's alleged rash should be considered 
completely cured.  The diagnosis was normal adult male with 
no evidence of any rash.

In sum, although there is evidence of in-service incurrance 
of a rash, the medical evidence does not show that the 
veteran currently suffers from a skin rash or any skin 
disability.  A valid service connection claim requires 
evidence of a present disability, even where in-service 
incurrence of a disease or injury is shown.  Brammer v. 
Derwinski, 3 Vet. App. 282, 285 (1992).  Because no present 
skin disability has been shown in this case, service 
connection must be denied.

Although the veteran believes that he suffers a current skin 
disability due to his service, he is not competent to provide 
opinions that require medical knowledge.

In rendering a decision on this issue, the Board notes that 
pursuant to the Board's June 2005 remand, the RO was required 
specifically to consider 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) when readjudicating the veteran's skin disability 
claim.  However, there is no mention of 38 U.S.C.A. § 1154(b) 
or 38 C.F.R. § 3.304(d) in the RO's May 2006 Supplemental 
Statement of the Case.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In this case, although there is no evidence that the RO 
specifically considered 38 U.S.C.A. § 1154(b) or 38 C.F.R. 
§ 3.304(d) as the Board's remand required, any such lack of 
consideration was nonprejudicial to the veteran because the 
RO based its denial of the veteran's claim on a finding that 
the veteran did not have a present disability.  Because 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) apply to the 
issue of in-service incurrence of an injury or disease, and 
the RO based its decision on the fact that there was no 
disability to be linked to in-service incurrence of an injury 
or disease, any failure by the RO to consider specifically 
38 U.S.C.A. § 1154(b) or 38 C.F.R. § 3.304(d) is of no 
consequence.

Therefore, the Board finds that any noncompliance with the 
Board's June 2005 remand with respect to consideration of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) by the RO was 
nonprejudicial error, and does not necessitate remand 
pursuant to Stegall.  See Bernard v. Brown, 4 Vet. App. at 
394.

Increased rating for bilateral hearing loss

The veteran also argues that he is entitled to an initial 
compensable evaluation for bilateral hearing loss.

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination must be conducted by 
a state-licensed audiologist and must include a controlled 
speech discrimination test and a pure tone audiometry test.  
Examinations are conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in January 
2006, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
25, 50, 65, and 60 on the right; and 25, 50, 55, and 65 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 50 dB for the 
right ear, and 49 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in his 
right ear and 96 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for each ear.  This combination, 
when applied to table VII, results in a 0 percent evaluation 
for hearing impairment under Diagnostic Code 6100.  Thus, an 
evaluation in excess of 0 percent for bilateral hearing loss 
is not warranted.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board notes that the veteran is free to submit further 
evidence in the future that his hearing loss has gotten 
worse, such as recent audiological examination reports.


In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for skin disability, to 
include dermatitis, to include as secondary to exposure to 
Agent Orange, is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


____________________________________________
C. TRUEBA	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


